DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings, as depicted in figures 9-11, are objected to under 37 CFR 1.83(a) because they fail to show “cooling water inflow hole 273” and “exhaust gas discharge hole 271” as described in the specification in par. [0195].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. [0141], line 1, the term “radiator 305” should be corrected to “radiator 330”;
In par. [0141], line 3, the term “cooling water tan 305” should be corrected to “cooling water tank 305”; and
In par. [0145], line 2, the term “radiator 150” should be corrected to “radiator 330”. 
Appropriate correction is required.
Claim Objections
Claims 4, 9, 11 and 20 are objected to because of the following informalities:  
Claim 4, line 2, change “the exhaust gas inflow hole” to “an exhaust gas inflow hole”; 
Claim 9, line 6, change “an exhaust manifold” to “the exhaust manifold”;
Claim 11, line 4, change “an exhaust manifold” to “the exhaust manifold”; and 
 With regards to claim 20, currently the claim is depending on itself. However, it appears claim 20 should be depending on dependent claim 19 due to the claimed structural limitations. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2004-085091 A) (refer to English Translation attached for disclosure provided below) in view of Bruch (US 6,226,981), and further in view of GIBBY et al. (US 2012/0216760 A1).  
Re claim 1, Fujita (‘091) discloses a gas heat-pump system 100 (see figures 1-2 and Third embodiment Figure 8) comprising: 
an air-conditioning module 100 comprising a compressor 114 (see pg. 17), an outdoor heat exchanger 140, 142, an expansion device 148, an indoor heat exchanger 152, and a refrigerant tube (143, 153, 154); and 
an engine module 112 (fig. 1-2 & 8) comprising an engine 112 in which a mixed gas of a fuel and air is burned to provide power for an operation of the compressor 114 (see pg. 15 & 17), 
wherein the engine module 112 comprises: 
a turbocharging device (e.g., exhaust turbocharger 180; see Third embodiment shown in fig. 8 and pg. 20) configured to receive intake air so as to compress and discharge the intake air; 
an intercooler (not explicitly shown, but Fujita explicitly teaches on page 20 that a heat exchanger (or conventionally known as intercooler) can be provided in the bypass path 184 as necessary) configured to receive the intake air compressed in the turbocharging device 180 so as to cool the compressed intake air in a heat-exchange manner to increase in density, thereby discharging a cooled compressed intake air; 
a regulator (e.g., throttle valve 87; see third embodiment shown in fig. 8 and pg. 20) configured to receive the cooled compressed intake air discharged from the intercooler (not depicted) so as to control an amount of the cooled compressed intake air and supply the cooled compressed intake air to the engine 112; and 
an exhaust gas heat exchanger (e.g., exhaust heat recovery unit 120; see fig. 8 and pg. 17) configured to heat-exchange an exhaust gas discharged from the engine 112 with cooling water. 
Note, although not explicitly shown, Fujita implicitly teach the claimed exhaust manifold since this structure is well-known and conventional in the art of internal combustion engine systems. 
However, Fujita (‘091) fails to either, implicitly or explicitly, teach wherein the exhaust gas heat exchanger is directly connected to the exhaust manifold of the engine. Additionally, Fujita (‘091) fails to further teach that the engine module comprises a mixer that can provide a mixture of fuel and air as a fuel gas mixture to be discharged toward the turbocharging device for a further compression stage to increase the density of the fuel gas mixture before being supplied to the engine for combustion. 
The patent to Bruch (‘981) teaches that it is conventional in the art of supercharged internal combustion engine systems to provide the engine with a mixing valve (12) for mixing air and fuel gas and providing the mixture of the fuel gas and air as a fuel gas mixture to be discharged toward a turbocharging device 13 for a further compression stage and an intercooler 14 to increase the density of the fuel gas mixture before being supplied to the engine for combustion. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the engine system of Fujita, such that the engine system/module further comprises a mixer that can pre-mix a fuel gas and air and provide such fuel gas mixture for further compression via a turbocharging device and cooling via an intercooler, as clearly suggested and taught by Bruch, for the purpose of increasing the density of the fuel gas mixture before supplying it to the engine for combustion, thus, enhancing the overall efficiency of the engine. 
Fujita, in view of Bruch, fails to further teach wherein the exhaust gas heat exchanger is directly connected to the exhaust manifold of the engine. 
However, the patent application to GIBBY (‘760) teaches that it is conventional in the art of internal combustion engine systems to provide an exhaust gas heat exchanger 30 (fig. 1 and par. 0011) that is configured to heat-exchange an exhaust gas discharged from the engine with engine cooling water, and wherein the exhaust gas heat exchanger can be directly connected/mounted to the exhaust manifold 28 (fig. 1) of the engine 12 (see also par. 0015). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify exhaust gas heat exchanger of Fujita, such that the exhaust gas heat exchanger is directly connected to the exhaust manifold of the engine, as clearly suggested and taught by GIBBY, for the purpose of providing a more compact engine heat exchanging system structure, while at the same time, enhancing the overall efficiency of the engine. 
Re claim 2, Fujita, in view of Bruch and GIBBY, teaches the invention as essentially claimed. Fujita further teaches in figures 1-2 & 8 and pages 17 & 20 wherein the turbocharging device 180 (fig. 8) is provided as a turbocharger 185 that is driven by the exhaust gas of the engine 112, and the exhaust gas heat exchanger 120 (fig. 1-2) is configured to receive the exhaust gas passing through the turbocharging device 180 (see fig. 8 and pg. 17) so as to be heat-exchanged with the cooling water.
Re claim 7, Fujita/Bruch/GIBBY teaches the invention as essentially claimed. Fujita further teaches wherein the engine module 112 (fig. 1-2) is provided with a cooling water pump 132 and a cooling water tube 136, through which the cooling water flows to the exhaust gas heat exchanger 120.  
Re claim 8, Fujita/Bruch/GIBBY teaches the invention as essentially claimed. Fujita further teaches wherein the exhaust gas heat exchanger 120 comprises: a cooling water inflow tube 135 which is provided at the other side through which the exhaust gas is discharged and into which the cooling water is introduced; a heat exchanging chamber (e.g., inside the exchanger 120) in which the introduced cooling water and the exhaust gas are heat-exchanged with each other; and a cooling water discharge tube 136 which is provided at one side through which the exhaust gas is introduced and from which the cooling water heat-exchanged with the exhaust gas is discharged.
Re claim 14, Fujita/Bruch/GIBBY teaches the invention as essentially claimed. Fujita further teaches wherein the cooling water tube comprises a third main tube 136 (fig. 1-2) configured to guide the cooling water passing through the exhaust manifold (not shown) of the engine to a radiator 142.
Re claim 15, Fujita/Bruch/GIBBY teaches the invention as essentially claimed. GIBBY further teaches in figure 1 wherein the exhaust manifold 28 comprises: an exhaust gas flow path 32 provided at a central portion so that the exhaust gas flows from one side to the other side; and a cooling water flow path (16) configured to define a space, which is partitioned from the exhaust gas flow path, around the exhaust gas flow path so that the cooling water flows from the other side to the one side (see fig. 1-2).
Re claim 21, Fujita/Bruch/GIBBY teaches the invention as essentially claimed. Fujita further teaches wherein the fuel comprises household LNG or LPG (Fujita explicitly teaches on pg. 17 that the fuel gas is a household natural gas. This includes LNG or LPG, as it is well known in the art).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-11, 14 and 19-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 10-15 of copending Application No. 16/770,994 in view of GIBBY (‘760). With respect to claim 1, the copending Application ‘994 teaches the invention as essentially claimed, except for wherein the exhaust gas heat exchanger is directly connected to the exhaust manifold of the engine. 
However, the patent application to GIBBY (‘760) teaches that it is conventional in the art of internal combustion engine systems to provide an exhaust gas heat exchanger 30 (fig. 1 and par. 0011) that is configured to heat-exchange an exhaust gas discharged from the engine with engine cooling water, and wherein the exhaust gas heat exchanger can be directly connected/mounted to the exhaust manifold 28 (fig. 1) of the engine 12 (see also par. 0015). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify exhaust gas heat exchanger of the copending Application ‘994, such that the exhaust gas heat exchanger is directly connected to the exhaust manifold of the engine, as clearly suggested and taught by GIBBY, for the purpose of providing a more compact engine heat exchanging system structure, while at the same time, enhancing the overall efficiency of the engine. 
With respect to claims 2, 7-11, 14 and 19-21, the copending Application ‘994 teaches very similar subject matters in claims 3-5 and 10-15. 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 3-6, 12-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747